                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                           CEDAR RAPIDS DIVISION



 ALAN L. SNYDER,
               Plaintiff,                                 No. 19-CV-134-LRR
 vs.                                                            ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,
               Defendant.
                                 ____________________

       The matter before the court is United States Magistrate Judge Mark A. Roberts’s
Report and Recommendation (docket no. 14).             The Report and Recommendation
recommends that the court affirm in part and reverse and remand in part the final decision
of Defendant Commissioner of Social Security (“Commissioner”) denying Plaintiff Alan
L. Snyder’s application for Title II disability insurance benefits.
       On December 5, 2019, Snyder filed a Complaint (docket no. 1) requesting judicial
review of the Commissioner’s decision to deny his application for disability insurance
benefits. On February 21, 2020, the Commissioner filed an Answer (docket no. 6). The
matter was briefed and, on July 7, 2020, was referred to Judge Roberts for issuance of a
report and recommendation pursuant to 28 U.S.C. § 636(b)(1)(B). See Plaintiff’s Brief
(docket no. 10); Defendant’s Brief (docket no. 11); Plaintiff’s Reply (docket no. 12). On
January 27, 2021, Judge Roberts issued the Report and Recommendation. In the Report
and Recommendation, Judge Roberts advised the parties that they “must file objections to
[the] Report and Recommendation within fourteen (14) days of the service of [the] Report
and Recommendation[.]” Report and Recommendation at 38. Neither party has filed
objections to the Report and Recommendation, and the time for doing so has passed.




       Case 1:19-cv-00134-LRR-MAR Document 15 Filed 02/11/21 Page 1 of 3
       Pursuant to statute, this court’s standard of review for a magistrate judge’s report
and recommendation is as follows:
                A judge of the court shall make a de novo determination of
                those portions of the report or specified proposed findings or
                recommendations to which objection is made. A judge of the
                court may accept, reject, or modify, in whole or in part, the
                findings or recommendations made by the magistrate judge.
28 U.S.C. § 636(b)(1). Similarly, Federal Rule of Civil Procedure 72(b) provides for de
novo review of a magistrate judge’s report and recommendation on dispositive motions
when objections are made. Fed. R. Civ. P. 72(b)(3). The Eighth Circuit Court of
Appeals has held that it is reversible error for a district court to fail to conduct a de novo
review of a magistrate judge’s report and recommendation when such review is required.
See, e.g., United States v. Lothridge, 324 F.3d 599, 600 (8th Cir. 2003). The court
reviews the unobjected-to portions of the proposed findings or recommendations for “plain
error.” See United States v. Rodriguez, 484 F.3d 1006, 1010-11 (8th Cir. 2007) (noting
that, where a party does not file objections to a magistrate’s report and recommendation,
the party waives the right to de novo review and the court will review the decision for
plain error).
       In this case, no objections have been filed, and it appears to the court upon review
of Judge Roberts’s findings and conclusions that there is no ground to reject or modify
them. Therefore, the court ACCEPTS Judge Roberts’s Report and Recommendation of
January 27, 2021. Accordingly, the Report and Recommendation (docket no. 14) is
ADOPTED and the final decision of the Commissioner is AFFIRMED in part and
REVERSED and REMANDED in part in accordance with the Report and
Recommendation.
       IT IS SO ORDERED.




                                              2

      Case 1:19-cv-00134-LRR-MAR Document 15 Filed 02/11/21 Page 2 of 3
DATED this 11th day of February, 2021.




                                 3

Case 1:19-cv-00134-LRR-MAR Document 15 Filed 02/11/21 Page 3 of 3
